Citation Nr: 1726239	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-13 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 17, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to August 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with an evaluation of 50 percent, effective October 31, 2000; a temporary 100 percent evaluation from October 22, 2001, due to a period of hospitalization over 21 days; and a 50 percent evaluation continuing from December 1, 2001. 

The Veteran testified at a Decision Review Officer (DRO) hearing in July 2009, and at a Board hearing at the RO in June 2012; a transcript of each hearing is of record. 

In July 2012, the Board remanded the issue of entitlement to a higher initial rating for PTSD.  In a January 2013 rating decision, the 50 percent evaluation for PTSD was increased to 70 percent, effective from September 17, 2012.

In December 2014, the Board denied a rating in excess of 50 percent for PTSD prior to September 17, 2012, and a rating in excess of 70 percent thereafter.  The Board also remanded the question of entitlement to a TDIU at this time.

The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2015 Order granting a Joint Motion for Remand, the Court vacated the Board's December 2014 decision to the extent that it denied an initial rating in excess of 50 percent for PTSD prior to September 17, 2012.  The Court remanded for additional proceedings.  The Joint Motion specifically stated that the parties did not seek to disturb that portion of the decision that denied entitlement to a rating in excess of 70 percent for PTSD from September 17, 2012; thus only the period prior to September 17, 2012, remained on appeal.  As the TDIU issue had been remanded, it was not a final determination and was not subject to the Joint Motion or Court's Order.  In March 2016, the Board remanded this matter for development intended to comply with the Court's Order.  

The Board in its March 2016 remand also referred an issue of entitlement to service connection for alcoholism as secondary to PTSD which it determined was raised by the record in the Veteran's May 2008 substantive appeal (VA Form 9), but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a September 2016 rating the RO denied service connection for alcoholism secondary to PTSD, and again denied entitlement to TDIU (which was already on appeal).  In October 2016, the Veteran filed a Notice of Disagreement (NOD) with the September 2016 rating denying the alcoholism claim; however, as pointed out in the below dismissal action, the Veteran died in March 2017, thus no further adjudicatory action is warranted at this time.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.



FINDINGS OF FACT

A Social Security Administration (SSA) Inquiry reflects that the Veteran died in March 2017.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the active appellate issues, unfortunately, the Veteran died during the pendency of the appeal, per a SSA Inquiry entered into the Legacy Content Documents on May 3, 2017 with copies entered into VBMS in June, 2016 which discloses the date of death as March 23, 2017.  A May 1, 2017 VA benefits suspension letter sent to his estate confirmed the suspension of benefits effective in March 2017 due to his passing.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran in regards to the remaining issues that were not withdrawn at the time of his death.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title." 



ORDER

The appeal is dismissed.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





